IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: D.L.J., A MINOR : No. 574 EAL 2014
                                    :
                                    :
PETITION OF: D.J., FATHER           : Petition for Allowance of Appeal from the
                                    : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.